DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/21 has been entered.
 	Note the examiner has changed.

	The rejections under 35 USC 112 have been overcome by applicant’s amendments and arguments.  The obviousness rejection remains and is applied to the new claims 31-50.  Applicant argues that while Baldwin teaches making TOF measurements there are only two time points for said measurements wherein applicant’s invention is directed to periodic measurements or using TOF to determine when a target rate of range is achieved.  Applicant's arguments have been considered however a showing to overcome a prima facie case of obviousness must be clear and convincing( In re Lohr et al. 137 USPQ 548) as well as commensurate in scope with the claimed subject matter ( In re Lindner 173 USPQ 356; In re Hyson, 172 USPQ 399 and In re Boesch et al., 205 USPQ 215 (CCPA 1980). The instant claim construction requires monitoring for a change in TOF with the ultimate step being removing the sample from the fixative solution based on said monitoring.  The removing step is directed to happen when either “a predetermined target rate of TOF is achieved” or “a predicted stopping time” is achieved.  However, the use of sound waves to determine the degree of fixation of a tissue is taught by Chu who teaches collecting and analyzing sound signals through and/or from tissue specimens to monitor penetration of the fixative solution and to monitor cross-linking. Chu teaches reflected and/or transmitted ultrasonic signals (acoustic waves) from tissue samples being fixed and processed can provide information to indicate the progress of each step. Therefore, Chu is teaching monitoring fixation of the tissue samples by at least periodically evaluating ultrasound signals that travel through the tissue sample. As stated in the rejection, Baldwin teaches the use of TOF to determine level of fixation.  As such, it is not clear how applicant’s broad recitation of an end point of “a predetermined target rate of TOF is achieved” or “a predicted stopping time” is unobvious over the prior art of record.  These limitations do little to differentiate over the prior art because the prior art clearly recognizes that acoustic wave measurements including TOF can be used to determine the level of fixation as such the skilled artisan could and would predetermine what level of fixation they wanted as a matter of design choice and routine experimentation. Basing the stopping point on a simple mathematical curve would also clearly be well with in the purview of one of ordinary skill in the art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 31-50 are rejected under 35 U.S.C. 103 as being unpatentable over
Chu (WO 201 1/071727) in view of Baldwin (J Acoust Soc Am. 2005)
Chu teaches fixation and processing of tissue specimens and collecting and analyzing sound signals through and/or from tissue specimens to monitor penetration of the fixative solution and to monitor cross-linking (see pg. 10 lines 16-22).
 Chu teaches submerging tissue specimens in a fixative at a refrigerated cold temperature (pg. 4 lines 21-25) or a temperature kept low by a cooling system for thorough and uniform penetration of fixative molecules (pg. 5 lines 1-4) followed by a step of raising the temperature of the tissue specimens and the fixative with a heating means, including ultrasound, to fix tissues for preservation (pg. 5 lines 4-7, pg. 9 lines 7-15).  Chu teaches ultrasound as the preferred method to heat the samples and teaches examples with different conditions. In Ex. 10, Chu teaches fixing a prostate specimen in formalin at 10°C for 16 hours followed by a second stage at 25°C for 2 hours for a total of 18 hour formalin fixation (pg. 19 lines 9-13). In Ex. 3, Chu teaches a tissue is submerged in cold formalin at 4-25°C and increasing the temperature up to 50-80°C for about 280 min with ultrasound or other heating means (ng 16 line 12-16) Chu teaches ultrasound simultaneously delivers heat into the medium solution and therefore serves as a heating energy source (see pg. 11 lines 26-27). Chu is teaching the first and second aldehyde solutions to be the same, a formalin solution. Chu teaches the low temperature phase and the high temperature phase can be performed in the same ultrasound chamber (pg. 14 lines 12-14). Therefore, Chu teaches heating the first solution from the first temperature to a second temperature without removing the tissue sample from the first solution.
Chu teaches in aqueous solutions, formaldehyde molecules
are hydrated to form methylene glycol and exists in equilibrium with unhydrated
formaldehyde molecules (HCOH). Chu teaches low temperature tilts the equilibrium to methylene glycol which penetrate tissue faster than unhydrated formaldehyde
molecules and facilitates even diffusion of formalin throughout the tissue specimen.
Chu teaches higher temperatures favor HCOH formation which forms the cross-linking
of proteins to fix the tissue (pg. 2 lines 23- pg. 3 line 5). Chu teaches in the two-phase
procedure, in the cold temperature step, a cross-linking fixative such as formaldehyde
penetrates into the tissue and the cross-linking reaction is suppressed facilitating even
penetration of formaldehyde molecules throughout the tissue specimen (reads on
diffusing a first solution substantially throughout a cross-section of the tissue sample at a first temperature).
 Chu teaches collecting and analyzing sound signals through and/or from tissue specimens to monitor penetration of the fixative solution and to monitor cross-linking (see pg. 10 lines 16-22). Chu teaches reflected and/or transmitted ultrasonic signals (acoustic waves) from tissue samples being fixed and processed can provide information to indicate the progress of each step (see para across pgs. 14-15). Therefore, Chu is teaching monitoring fixation of the tissue samples
by at least periodically evaluating ultrasound signals that travel through the tissue
sample.  Chu teaches the cross-linking temperature and time can be adjusted to produce preferred level of cross-linking/modifications (pg. 9 lines 15-16). Chu teaches ultrasound power can be changed to adjust the heat delivered into the solution and tissue specimens in it (see page 10 lines 5-6).  Chu teaches a cold temperature preferably 4°C to 18°C (or 0-15°C) is applied as a first penetration phase which is followed by a warm cross-linking phase (pg. 8 lines 30 — pg. 9 line 2, pg. 14 lines, 12-14). This reads on the limitations of a first temperature is about 4°C.	Chu teaches heating the fixative solution to the cross-linking temperature 25-70°C (pg. 11 line 1- line 10). This reads on the temperature to be about room temperature. Chu teaches cold penetration time is dependent on the tissue thickness and teaches for tissues less than 4mm, the cold penetration time is below 60 min  (see page 10 last para. — reads on claim 9). Chu teaches low temperature tilts the equilibrium to methylene glycol which penetrate tissue faster than unhydrated formaldehyde molecules and facilitates even diffusion of formalin throughout the tissue specimen. Chu teaches higher temperatures favor HCOH formation which forms the crosslinking of proteins to fix the tissue (pg. 2 lines 23- pg. 3 line 5). Chu teaches in the two-phase procedure, in the cold temperature step, a cross-linking fixative such as formaldehyde penetrates into the tissue and the cross-linking reaction is suppressed facilitating even penetration of formaldehyde molecules throughout the tissue specimen (reads on diffusing a first solution substantially throughout a cross-section of the tissue sample at a first temperature as recited in claims 7,8). Chu teaches the time required for the temperature slope is in the range of 10 min to 6 hours (see page 11 first para, a 10 min duration would read on heating the solution rapidly as recited in claim 4). Since Chu teaches time and temperature of the different immersion steps are result-effective variables, finding the optimum first time period, first temperature, second time period and second temperature would be routine optimization for one of ordinary skill in the art. See MPEP §2144.05 Il. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); >see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.");< ** In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of  the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Chu teaches 10% neutral buffered formalin (NBF) is a 10 fold dilution of formaldehyde solution in phosphate buffered saline and is used as a cross-linking fixative for routine tissue preservation (pg. 8 lines 10-13). Chu is teaching the first and second aldehyde solutions to be the same, a formalin solution (see Ex. 3). Chu is teaching the first and second aldehyde solutions to be the same, a formalin solution. Chu teaches the low temperature phase and the high temperature phase can be performed in the same ultrasound chamber (pg. 14 lines 12-14). Therefore, Chu teaches heating the first solution from the first temperature to a second temperature without removing the tissue sample from the first solution. Chu teaches the penetration phase (in which the formalin diffuses throughout the tissue) can be performed without ultrasound (see page10 lines 26-30). In the two phase fixation protocol of Chu, the first cold penetration phase would read on the pretreatment step in which the tissue sample is soaked in a fixative solution at a first temperature lower than the cross-linking temperature (the fixation step).

However, Chu does not teach evaluating a change in the TOF but it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the formalin fixation method of Chu and to evaluate changes in ultrasound velocity (TOF) because Baldwin teaches measuring TOF in freshly excised and formalin fixed tissue (see Abstract). Baldwin teaches the velocity is determined by separate measurements of specimen thickness and the difference in time of flight of an ultrasonic pulse traveling through the tissue sample in the medium (see page 3 section C). Baldwin teaches fixation with formalin increase the velocity of the ultrasound (see abstract last line, see section B across pages 6-7). 
Because Chu teaches collecting and analyzing ultrasound signals during tissue fixation and Baldwin teaches changes in TOF a parameter which changes when tissue samples are fixed with formalin. The artisan is combining prior art elements according to known methods and analyzing a parameter (change in the speed of ultrasound) in the methods of Chu that is taught in the art to be changed during tissue fixation.


Applicant is directed to pages 12-13 of KSR v Teleflex (500 US 398 2007) “ … the Court has held that a “patent for a combination which only unites old elements with no change in their respective functions . . . obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.” Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U. S. 147, 152 (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  

	
Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917. The examiner can normally be reached M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657